In re Imel, Robert A.; — Third Party(ies); applying for supervisory and/or remedial writs; to the Court of Appeal, First Circuit, No. CW92 2364; Parish of Pointe Coupee, Eighteenth Judicial District Court, Div. “D”, No. 26,375.
Granted. Since relator had filed bankruptcy proceedings at the time of the contempt hearing and his attorney advised him that it would be unnecessary for him to appear at the hearing due to the automatic stay (even though this stay was later retroactively lifted), the ruling of the trial judge finding relator in contempt is vacated and set aside. Case remanded to the trial court for further proceedings. Stay recalled.
DENNIS, J., would grant and docket the writ.
CALOGERO, C.J., not on panel.